Brady, J.,
(dissenting.) The relations existing between the defendant and the American Athletic Club were those of landlord and tenant, and the rules of law which control them are applicable to the facts and circumstances of this controversy. The slat walk was a part of the demise, and the members of the club and their guests could use it, and were justified in regarding it as entirely safe for the purpose it was designed to accomplish unless it was known or could by ordinary prudence be seen to be otherwise. This general principal has been recognized in a number of cases, and has become a well-settled rule, the application of which, in proper cases, is well calculated to impose upon landlords the higher duty of protection against injury in the use of demised premises. It was seemingly negligence to leave the glass frame or sash on the walk or way, and fop the reason that a person using the latter might fall against it without negligence oh his part in the slightest degree contributory. When a fall like that occurs, the person falling or tripping or slipping should be exposed to no other than the ordinary casualties of the situation, and which in all probability would not result in serious injury. If, in other words, the frame or sash had. not been where it was,.the plaintiff, though he might have fallen, would not have received such a wound as he suffered from, and it cannot well bel denied that a kindred fall at the place where the frame was located, if the frame were then there, would, in all probability, result in some disaster. The glass present is in itself declaratory of such an incident being dangerous in the extreme, if so placed that it may be accidentally broken by contact with human flesh. The duty of keeping premises reasonably safe for use has been held, as already seen in a number of eases. Vide Henkel v. Murr, 31 Hun, 28; Donohue v. Kendall, 50 N. Y. Super. Ct. 386; Neyer v. Miller, 51 N. Y. Super. Ct. 516; Brennan v. Lachat, 5 N. Y. St. Rep. 883, affirmed, 6 N. Y. St. Rep., 278; O'Sullivan v. Norwood, 14 Daly, 286; Tousey v. Roberts, 114 N. Y. 312, 21 N. E. Rep. 399; and the rule is extended to visitors or callers upon the tenant. Henkel v. Murr, 31 Hun, 28; O’Sullivan v. Norwood, 14 Daly, 286. . The plaintiff’s case thus far seems to be unassailable. It is claimed, however, that the plaintiff was a trespasser; but this view is'not sustained by the facts disclosed. He was invited to the premises by members of the club, and to take, a bath also. It is true that he does not appear to have had the privileges of. the club extended to him in a formal manner, as contemplated by the by-laws, but this was not necessary to give him such legal status as. secured his right to protection. He was not seeking the enjoyment of the privileges of the club, which, for the time being, would confer all the rights of enjoyment, but accepted an invitation for a specific purpose, and which it must be assumed *359from the questions asked and rejected was properly and lawfully extended to him. Indeed, the object of extending such invitations was in part to show the advantages to be derived from membership, and thus to advance applications for that purpose. The defendant, therefore, is not in a condition to gainsay this, or to limit it, or to derive any benefit from the absence of a formal extension to the plaintiff of the privileges of the club. It is enough ' that the plaintiff was present as a visitor, and upon the invitation of a member of the club, in the absence of proof that no such invitation would confer upon him any right to be on its grounds, which was not given. The contrary must be assumed from the questions asked and rejected already referred to. The only apparent trouble in the case arises from the incident which caused the plaintiff to leave the bath-room with speed; but that relates to the question of contributory negligence, and was therefore one not of law but fact for the jury. There seems to be no reason why such an incident as impelled the plaintiff should not be expected from exuberant youth, and which, if the frame had not been where it was, w’ould in all probability have occasioned no serious injury. Places devoted to athletic sports or amusements should be guarded by proper construction and vigilance as necessary elements to the safe exercise of the powers -they are intended to develop, and thus to the protection of the persons using them. These reasons seem to require the Seversal of the judgment herein, and a new trial which is ordered, with costs 4o abide the event.